 572302 NLRB No. 91DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1185 NLRB 100 fn. 1 (1970). In that case, the employer required employeeswho were members of the union organizing committee or suspected of having
union sympathies to work while employees attended general meetings con-
ducted by the employer during working hours. The Board adopted the judge's
finding that it was not unlawful to bar the employees from the meeting. See
also Mueller Brass Co., 220 NLRB 1127, 1138±1139 (1979), and SpartusCorp., 195 NLRB 134, 141 (1972).Professional and Clerical Employees Division,Teamsters Union Local 856, International
Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers, AFL±CIO and PacificHotel Development Venture d/b/a Holiday Inn
of Palo Alto-Stanford. Case 32±CB±3360April 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 15, 1990, Administrative Law JudgeJames M. Kennedy issued the attached decision. The
General Counsel filed exceptions and a supporting
brief. The Respondent filed a brief in opposition to the
General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided for the following reasons to affirm the judge's
rulings, findings, and conclusions and to adopt the rec-
ommended Order.We believe that the rule of Luxuray of New York,1permitting an employer to exclude known union adher-ents from its election campaign meetings, also applies
to unions. Accordingly, we find that a union is under
no statutory obligation to permit employee-opponents
of the union to attend its organizing meetings and thus
the union may lawfully bar known or suspected oppo-
nents from such meetings.Here, the Union invited unit employees to a meetingto discuss the recent decision in a Board representation
case and to determine what further actions the Union
should take. Employees Bisagno and Matre, who had
testified at the representation hearing, attempted to at-
tend the meeting. According to the credited evidence,
Union Representative Wall demanded that Bisagno and
Matre leave the meeting. Wall called them ``liars'' and
said the paper she was holding (a copy of the Board
hearing officer's report) demonstrated that. She also
told the employees they were the ``lowest scum on
earth and did not deserve to be in the meeting hall
with the good hard working people'' of the Hotel.The action taken against Bisagno and Matre was ex-pulsion from an organizing meeting which they had no
statutory right to attend. The only other conduct at
issue is the Union's public use of epithets which havebeen found commonplace in labor struggles. See, e.g.,Linn v. Plant Guard Workers, 383 U.S. 53 (1966). Wesee no significant distinction between the Union's con-
duct here and the employers' exclusion of union sup-
porters in the above-cited cases. Concededly, the
Union decided that the employees were opponents by
evaluating their testimony at a Board hearing. How-
ever, this fact does not establish that the Union acted
in retaliation for their having testified. Rather, the
Union acted because it reasonably believed that the
employees were opponents of the Union. We conclude
that the exclusion of the employees from an organizing
meeting and the public use of epithets did not con-
stitute restraint or coercion proscribed by Section
8(b)(1)(A) of the Act.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Jeffrey Henze, for the General Counsel.Andrew H. Baker, Esq. (Beeson, Silbert, Tayer, Bodine &Livingston), of San Francisco, California, for the Respond-ent.Brian T. Ashe and Judy S. Coffin, Esqs. (Littler, Mendelson,Fastiff & Tichy), of San Francisco, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This casewas tried before me in Oakland, California, on May 3, 1990,
on a complaint issued by the Regional Director for Region
32 of the National Labor Relations Board on February 22,
1990. The complaint is based on a charge filed by Pacific
Hotel Development Venture d/b/a Holiday Inn of Palo Alto-
Stanford (the Hotel) on January 11, 1990. It alleges that Pro-
fessional and Clerical Employees Division, Teamsters Union
Local 856, International Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers, AFL±CIO (Respondent
Union) has committed certain violations of Section
8(b)(1)(A) of the National Labor Relations Act.IssueThe issue presented by this case is whether RespondentUnion restrained or coerced two employees of the Hotel by
denying them the right to attend a union organizational meet-
ing and by apparently subjecting them to public ridicule and
opprobrium, including publicly calling them liars and/or
company spies because of testimony they had given before
the National Labor Relations Board in a hearing on objec-
tions to an election.All parties were given full opportunity to present evidence,to examine and cross-examine witnesses, to argue orally, and
to file briefs. All parties have filed briefs and they have been
carefully considered. Based on the entire record, including an
assessment of the relative credibility of the witnesses, I make
the following 573TEAMSTERS LOCAL 856 (HOLIDAY INN)1Bisagno and Matre have suggested that Kent was not present during theconfrontation. Their suggestion is rejected in the face of Kent's testimony to
the contrary.2Neither Bisagno nor Matre had signed union authorization cards before theelection. Kent explained that prior to the election, as the organizing committee
attempted to assess the probable outcome, Bisagno and Matre were considered
to be ``unknowns,'' because they had not been to meetings, had not signed
cards, nor had they expressed their views to employee organizers.FINDINGSOF
FACTI. JURISDICTIONRespondent Union admits that the Charging Party is aCalifornia corporation operating a hotel in Palo Alto, Califor-
nia. It further admits that during the past 12 months, the Ho-
tel's revenues exceeded $500,000 and that it purchased and
received goods and/or services valued in excess of $5000
which originated outside California. Respondent Union fur-
ther admits that the Hotel is and has been at all times mate-
rial an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Respondent Union also admits it is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundThe conduct being scrutinized in this matter occurred at aunion-conducted meeting which occurred shortly after an
NLRB hearing officer issued his report on objections to a
representation election.The parties have stipulated that on July 26, 1988, Re-spondent Union filed an election petition in Case 32±RC±
2772 seeking to represent certain employees at the Hotel.
The election was actually held on October 7, 1988, and the
two employees who are assertedly the victims of the unfair
labor practice, Morine Bisagno and Marilyn Matre, two cleri-
cal employees, voted in the election without challenge. The
Union won the election. Subsequently, the Employer filed
timely objections to the results. Without detailing those ob-
jections, it suffices to note that one of the objections dealt
with a contention that the Union took advantage of certain
supposed ethnic divisions among the Hotel's employees and
another asserted that one of the employee organizers was ac-
tually a supervisor within in the meaning of the Act. The
Board ordered a hearing on those objections and on May 17,
1989, that hearing was held before NLRB Hearing Officer
Clark Finkbiner. Bisagno and Matre were subpoenaed by the
Hotel to testify on its behalf.On July 19, 1989, Hearing Officer Finkbiner issued his re-port on objections in which he recommended that the Board
overrule all the Hotel's objections. The hearing officer's re-
port shows that he found the Hotel's evidence insufficient.
The Hotel filed a request for review but on October 12,
1989, the Board adopted the hearing officer's recommenda-
tions and issued its Decision and Certification of Representa-
tive certifying Respondent Union as the exclusive bargaining
representative in the unit.It should be further noted that the Hotel has refused tobargain in order to challenge the certification. At the time of
the instant hearing, that matter was pending before the Board
on the General Counsel's motion for summary judgment.B. The July 26, 1989 MeetingAs noted, on July 19, 1989, Hearing Officer Finkbinerissued his report. In order to discuss it, Respondent Union
on July 20 sent a letter to many of the Hotel's employeesto invite them to a meeting on July 26. Both Bisagno andMatre received a copy of that invitation.They, together with other employees, arrived at the Car-penters Hall in Redwood City at approximately 6 p.m. that
day. They testified that moments after they entered the rear
of the meeting room and while they searched for a seat
among the rows of chairs, Union Business Represent-
ative/Organizer Julie Wall confronted them. Wall was seated
on a desk at the front of the room, approximately 20 feet
away. Bisagno and Matre stood behind a row of chairs.Matre said the confrontation began after she greeted Wall.Both Bisagno and Matre report, and Wall generally agrees,
that Wall demanded they leave, saying they were not wel-
come at the meeting. Although the sequences are somewhat
inconsistent, it appears fair to say that Wall told them several
times to leave. When Bisagno asked why, Wall replied they
were the ``lowest scum on earth and did not deserve to be
in the meeting hall with the good hard working people'' of
the Hotel. When Bisagno persisted in asking the reasons they
were being asked to leave, Wall told them they were ``liars''
and the papers which she was holding (a copy of the hearing
officer's report) demonstrated that. Both Matre and Bisagno
say Wall also accused them of being ``perjurers.'' In addi-
tion, they say Wall called Matre a ``slut'' and a ``whore.''
Finally, they say Wall told them she would remove them
bodily from the meeting room if they did not leave volun-
tarily. Eventually both did leave, but only after Wall left the
desk and began to approach them.Wall denies the latter three accusations saying she wouldnot have called them perjurers because that phrase involves
technical questions of law and she did not know whether
they were perjurers. She denies calling Matre a ``slut''
and/or a ``whore''; and she denies saying she would remove
them bodily if they did not leave. Wall says instead she told
them that if they did not leave she would call the police.
Wall is corroborated on all three points by Karen Kent, a
Hotel employee who is a member of the union organizing
committee. Kent was present during the entire confrontation.1Bisagno and Matre assert that Wall told them they couldnot attend any more meetings. Wall denies using those words
but does say that she told them that they were ``evil'' and
that she ``did not want to see their evil ugly faces again.''
After the two left, Wall said she explained to the other indi-
viduals in attendance that she had thrown the two out be-
cause she believed they were ``company spies.''Wall testified that she concluded the two were companyspies after listening to their testimony given before Hearing
Officer Finkbiner. She says her suspicions were earlier
aroused at an April 26 meeting. As she recalled, it was the
first meeting Matre attended and only the second Bisagno
had attended.2At the April 26 meeting Wall had discussedwith the employees the question of whether they should en-
gage in a strike against the Hotel. During the discussion,
Matre announced she did not think a strike was a good idea
because she claimed to know that the Hotel had already hired 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3During their testimony before me, Matre and Bisagno both said they toldtheir supervisors what had transpired at the Union's postelection meetings. One
could reasonably infer from that evidence that their conduct was consistent
with that which could be expected of a spy, even if their conversations were
in fact innocent.replacement employees. That annoyed Wall who accusedMatre of being a ``company plant.'' After the meeting was
over, Kent received a report from a housekeeping employee
that the employee had seen a tape recorder in Bisagno's
purse. Kent, who had not seen it, advised Wall of the report.
At that point, Wall concluded that Bisagno and Matre at the
very least were not friends of the employees.Later, Wall listened to Matre and Bisagno give testimonyat the May 17 hearing. At that hearing they testified about
the frequency of their having attended preelection union or-
ganizing meetings, testimony which Wall is certain was
false. She believes Bisagno had never attended a union meet-
ing until approximately 2 weeks after the election and she
knew Matre had never attended a union meeting until April
26. As noted, Kent corroborates that recollection. It is in part
based on attendance records. Furthermore, Wall heard them
testify that notice of union organizing meetings had been
given to Hispanic employees but not to Anglos and suggest
that one of the organizers was a supervisor. Wall regards that
testimony to be untrue as well. Based on her assessment of
their testimony, together with the incidents occurring at the
April 26 meeting, Wall decided both Bisagno and Matre
were company spies.3Despite her conclusions, their names remained on theUnion's mailing list and, Wall says, they were inadvertently
mailed invitations to the July 26 meeting. Indeed, their
names were not stricken from the mailing list until sometime
after October 1989. Nonetheless, they were not invited to
any further union meetings although four more meetings
were held in August and November 1989.IV. ANALYSISANDCONCLUSIONS
The parties have focused their attention on two principalpoints. The first is the assertion that the conduct occurring
in the meeting itself, i.e., the public expulsion, coupled with
the insults and the threat of bodily removal, constitutes re-
straint and coercion within the meaning of Sections 7 and
8(b)(1)(A) of the Act. The other is whether Wall's accusation
that they had lied to the NLRB hearing officer was a motive
for her decision to expel them and whether that constitutes
punishment for testifying before the Board, normally a viola-
tion of Section 8(b)(1)(A). The General Counsel and the
Hotel both argue that the restraint and coercion is clear and
the fact that Wall admits that Bisagno and Wall's testimony
before the Board influenced her constitutes an admission that
Wall desired to punish these witnesses for giving testimony
adverse to the Respondent Union's interest. Respondent, on
the other hand, asserts that it did nothing to affect these em-
ployees' jobs or pocketbooks and did not threaten them bod-
ily harm. Therefore, it asserts, the requisite restraint and co-
ercion is missing from the proof, for name calling and insultsdo not generally rise to the level required for a violation, at
least in a labor context.Respondent Union further argues that the Act does notprohibit either management or a union from barring an em-
ployee it knows or believes to be a spy for the other side
from its own meetings, citing Mueller Brass Co., 220 NLRB1127, 1138±1139 (1979). See also the cases cited at 1139 fn.10, Spartus Corp., 195 NLRB 134, 141 (1972), and Luxurayof New York, 185 NLRB 100 fn. 1 (1970). In Mueller, theemployer excluded known union adherents from its election
campaign meetings which were held on worktime, forcing
the known union adherents to continue to work while other
employees participated in the meeting. The Board held the
employer had no statutory obligation to accord union adher-
ents the opportunity to speak. Although it has found no cases
where a union has similarly barred an opponent, Respondent
argues that the rule should be same for a union as it is for
an employer.I am in agreement with Respondent Union on this particu-lar point. Nothing in the Act requires the farmer to invite the
fox into the henhouse. Any party to an election-related pro-
ceeding clearly has the right to exclude those whose interests
are deemed inimicable to the party holding the meeting. In-
deed, this is little different from a union choosing to solicit
authorization cards from employees it thinks will support it
although declining to solicit cards from those whom it thinks
will report the activity to the employer. No one has ever sug-
gested that common practice to be improper.Even so, I think all parties have missed a major point. TheGeneral Counsel and the Hotel assert that Respondent Union
expelled Matre and Bisagno from the meeting because of the
testimony they gave at the hearing. That expulsion, they say,
is punishment for having testified before the Board. I do not
agree. Although a great deal of legal research has been per-
formed by all counsel, no party has cited the case in which
the Board decided the same issue. Carpenters (Hughes Heli-copters), 224 NLRB 350 (1976). In that case the incumbentunion learned from testimony given in an NLRB hearing that
three of its members had been organizing on behalf of a rival
union. The incumbent's constitution prohibited that conduct,
dual unionism, and it filed internal union charges against the
employees. They were subsequently expelled from member-
ship.Administrative Law Judge Jerrold H. Shapiro, affirmed bythe full Board, rejected the General Counsel's contention that
the conduct amounted to a per se violation of the Act. He
said at 355,I have found no case, and none has been cited for thisnovel proposition which holds in effect that neither an
employer nor a union can use evidence of employee
misconduct to punish the employee if the evidence of
the misconduct was uncovered during the course of a
Board proceeding through the employee's testimony. In
other words, if an employer or a union discover for the
first time during a Board hearing through the testimony
of an employee that this employee is guilty of serious
misconduct (i.e., stealing or destroying property) which
ordinarily would result in discipline, the employer or
union is nevertheless precluded from disciplining the
employee. The Act in my view does not call for such
an absurd result.If one approaches the problem from the Board's authorityto issue remedies, Judge Shapiro's logic becomes starkly
clear. Section 10(c) of the Act states in pertinent part: ``No
order of the Board shall require the reinstatement of any in-
dividual as an employee who has been suspended or dis- 575TEAMSTERS LOCAL 856 (HOLIDAY INN)4``[T]his paragraph shall not impair the right of a labor organization to pre-scribe its own rules with respect to the acquisition or retention of member-
ship.''5Sec. 8(c) reads as follows: ``The expressing of any views, argument oropinion, or the dissemination thereof, whether in written, printed, graphic, or
visual form, shall not constitute or be evidence of an unfair labor practice
under any of the provisions of this Act ... if such expression contains no

threat of reprisal or force or promise of benefit.''charged, or the payment to him of any back pay, if such in-dividual was suspended or discharged for cause.'' Thus, even
though Section 8(a)(4) and Section 8(b)(1)(A) of the Act pro-
hibit employers and unions from punishing employees for
giving testimony to the Board, the Act does not permit the
Board to issue a remedy against a party for disciplining an
individual who has committed an act of misconduct even if
that misconduct is discovered through a Board proceeding. I
think, however, there is a cautionary caveat which must be
understood in connection with that rule and Hughes Heli-copters does discuss it. If the asserted misconduct is only apretext for the punishment, then the Board may issue an ap-
propriate remedy so long as the discipline is for protected
conduct. Pretext is not an issue we need be concerned about
here.I think, therefore, in analyzing this kind of case, one mustbe aware of these questions: Is the employee being punished
for testifying against the party levying the discipline, or is
the witness being punished because the testimony he gave
adduced facts constituting misconduct which would result in
the discipline no matter from what source the disciplining
party learned of it? That is the lesson of Hughes Helicopters
and that is the analysis which I shall apply here.The General Counsel's facts here are a near copy of thosepresented in Hughes Helicopters, although in at least one re-spect they are weaker. In Hughes the union disciplined itsown members for breaching its constitution. The proviso to
Section 8(b)(1)(A)4permits a labor union to expel membersfor breach of its membership rules. Here neither Bisagno nor
Matre was a member. They had no absolute right to attend
these organizing meetings. They were simply guests who
were subject to being disinvited if their views were deemed
in discord with the meeting's purpose. If a union is per-
mitted, as in Hughes Helicopters, to expel a member, whohas certain rights to attend meetings, for breaching a mem-
bership rule discovered through a Board proceeding, a union
is certainly permitted to disinvite a nonmember guest to a
meeting because it mistrusts him or her.The only doubt which can be placed on that analysis iswhether the motive utilized by the Union in this case can
violate the Act. Is there any prohibition in the Act which for-
bids a union from making such a decision? I do not think
so. Thus, even if a union concludes that a nonmember wit-
ness told lies on the witness stand in an NLRB proceeding,
it is free to ``penalize'' that individual in any way it chooses,
so long as that conduct does not amount to restraint or coer-
cion within the meaning of Section 8(b)(1). I well understand
the Board's need to protect its witnesses and to concern itself
with preventing evidence sources from drying up due to the
intimidation of witnesses. See NLRB v. Scrivener, 405 U.S.117 (1972). And, I well understand that neither a union nor
an employer is the judge of those witnesses, nor should they
be allowed to so consider themselves. Even so, expelling a
person from a meeting which they have no right to attend
in the first place cannot rise to the level of restraint or coer-
cion no matter what the motive. I am aware that Section
8(a)(4) and its counterpart portion of Section 8(b)(1)(A) are
to be read expansively. See Scrivener and Pederson v. NLRB,234 F.2d 417, 420 (2d Cir. 1956) (extending the protectionof Act to supervisors who give testimony to the Board). Ineach of those cases, however, an employment right was in-
vaded. In other cases where violations have been found, there
has been some sort of monetary penalty, i.e., a union fine.
Nothing of either sort has occurred here.In any event, it is clear to me that Hughes Helicopterscontrols the expulsion issue. Here Wall concluded, based on
her assessment of the two witnesses' testimony before the
NLRB that they were company spies. From any self-respect-
ing union's point of view, during an organizing drive, that
is misconduct of the worst sort. Therefore, almost any sanc-
tion, short of physical violence or property damage, or
threats thereof, would be privileged by the Act. That would
include holding the purported spies up to public ridicule or
opprobrium. A union is privileged to confront its challengers,
whether they be real or only perceived. This is part of the
debate over unionization and is protected by Section 8(c) of
the Act, the free speech section.5Moreover, Hughes Heli-copters permits that sanction to be levied even if the union'sreasons for those conclusions come from testimony before
the Board. This is quite distinct from punishing a witness
who gives testimony inimicable to the union's interest.I do not think it is absolutely necessary to find that Wall'sconclusions were reasonable based on the facts she knew, but
in fact they were. Frankly, I think the expulsion of nonmem-
bers deemed to be opponents of a union's organizing aims
is privileged even if the union's beliefs are unreasonable, yet
grounded in an analysis of testimony before the Board. The
sole risk the union takes in that circumstance is whether its
treatment of such individuals will antagonize other employ-
ees to the extent that they might vote against the union or
unravel solidarity so as to affect its ability to carry out eco-
nomic sanctions against the employer.The only conduct which even approaches restraint or coer-cion is the alleged name calling and Wall's ``threat'' to bod-
ily remove Bisagno and Matre from the meeting. Insofar as
the latter is concerned, I find that there is very little evidence
to support Bisagno and Matre's assertion. They admit that
Wall, when leaving the desk to approach them, never came
near enough to actually effect bodily removal. Moreover,
even if Wall had ``bodily'' removed them, there is no sug-
gestion that she would have caused them any injury. Most
likely Wall would have escorted them out rather than exer-
cised any harmful force. Furthermore, Wall's testimony, cor-
roborated by Kent, that she would call the police to bring
about their removal is credible. I am unwilling, on this evi-
dence to conclude that Wall made a threat amounting to re-
straint or coercion.Finally, with respect to the allegation that Wall publiclycalled Matre a ``slut'' and/or a ``whore,'' again the evidence
is unimpressive. Matre says Wall used a ``low voice'' when
she supposedly uttered those words. Bisagno's corroboration
is quite weak for she was unable to recite the facts until her
recollection was refreshed by counsel for the Hotel. No other
person appears to have heard the insult, even if it was deliv-
ered. A sotto voce insult, even if defamatory, does not
amount to public ridicule. Even if it did, in a labor context, 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Under Linn v. Plant Guards Local 114, 383 U.S. 53 (1966), such insultsare not regarded as defamatory unless motivated by actual malice. Assuming
that malice is necessary to elevate the insult to a violation of Sec. 8(b)(1)A),
evidence on the issue is nonexistent.7If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.I would not find it to be restraint or coercion within themeaning of Section 8(b)(1)(A). More likely it, too, would be
privileged by the free speech provision of Section 8(c).6Frankly, I am inclined to find that the evidence of Matreand Bisagno on the point is insufficient to establish that Wall
actually uttered such words. Bisagno was hesitant to describe
them and Matre wanted to downplay them. Wall's denial,
corroborated by Kent, is far more credible.CONCLUSIONSOF
LAW1. The Hotel is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in this decision,Respondent did not violate Section 8(b)(1)(A) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe complaint is dismissed in its entirety.